United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                        October 20, 2003
                                   FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                       _________________                                    Clerk
                                           No. 03-10263

                                       (Summary Calendar)
                                       _________________

               DONALD HENSLEY; ET AL


                                       Plaintiffs,



               DONALD HENSLEY


                                       Plaintiff - Appellant,

               versus


               GENERAL MOTORS CORPORATION


                                       Defendant - Appellee



                              Appeal from the United States District Court
                               For the Northern District of Texas, Dallas
                                      USDC No. 3:99-CV-2370-P


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*




       *
          Pursuant to 5TH CIR. R. 47.5, t he court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
        Donald Hensley appeals the district court’s grant of the defendant’s motion for summary

judgment on his discriminations claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

1981.

        Arguments must be briefed to be preserved. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993). Although we apply less stringent standards to parties proceeding pro se than to litigants, pro

se parties must still brief the issues and reasonably comply with FED R. APP. P. 28. Grant v. Cuellar,

59 F.3d 523, 524 (5th Cir. 1995). When an appellant fails to identify any error in the district court’s

analysis, it is the same as if the appellant had not appealed that judgment. Brinkman v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). FED R. APP. P. 28(a)(9)(A) requires the

appellant state the reasons he deserves the requested relief with citations to authorities. Yohey, 985

F.2d at 225.

        Hensley makes no arguments and cites no authorities. He fails to challenge the district court’s

reasons for granting summary judgment or cite specific fact ual or legal errors made by the lower

court. Consequently, Hensly has failed to adequately brief the issues for appeal. See FED R. APP. P.

28(a)(9)(A); Yohey, 985 F.2d at 225.

        This appeal is frivolous and without merit and is accordingly DISMISSED. 5TH CIR. R. 42.2.